
	

113 S617 IS: Syria Democratic Transition Act of 2013
U.S. Senate
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 617
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2013
			Mr. Casey (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide humanitarian assistance and support a
		  democratic transition in Syria, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Syria Democratic Transition Act of
			 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)In March 2011,
			 peaceful demonstrations in Syria began against the authoritarian rule of Bashar
			 al-Assad. The regime responded with terrible violence against the citizens of
			 Syria, including the use of weapons of war, torture, extrajudicial killings,
			 arbitrary executions, sexual violence, and interference with access to medical
			 treatment.
			(2)In December 2011,
			 the Government of Syria agreed to allow an Arab League observer group into the
			 country to assess the humanitarian and political situation on the ground.
			 However, on January 28, 2012, the League officially ended its observer mission,
			 citing escalating violence and the intransigence of the Assad regime.
			(3)In February 2012,
			 the group Friends of the Syrian People met in Tunis and issued a declaration
			 demanding, among other things, that the Syrian regime allow free and
			 unimpeded access by the United Nations and humanitarian agencies to carry out a
			 full assessment of needs.
			(4)On March 16,
			 2012, United Nations and League of Arab States Special Envoy Kofi Annan
			 presented a six-point peace plan for Syria that called on the Government of
			 Syria to, among other things—
				(A)commit to stop
			 the fighting and urgently achieve a United Nations-supervised cessation of
			 violence;
				(B)cease military
			 activity in and around civilian population centers;
				(C)work with the
			 Envoy in an inclusive Syrian-led political process;
				(D)ensure timely
			 provision of humanitarian assistance;
				(E)release
			 arbitrarily detained persons;
				(F)ensure freedom of
			 movement for journalists; and
				(G)respect freedom
			 of association and the right to demonstrate peacefully.
				(5)As of February
			 2013, the United Nations estimated that nearly 70,000 people have been killed
			 as a result of the violence in Syria.
			(6)As a result of
			 the violence, the United Nations estimates that 4,000,000 people are in need of
			 humanitarian assistance, including access to food, water, shelter, and medical
			 care: the Syrian Arab Red Crescent estimates that, more than 2,500,000 are
			 internally displaced in Syria. Basic services such as health care, education,
			 electricity, and water have also been cut off in some parts of the
			 country.
			(7)Syria faces
			 growing food insecurity, as wheat harvests have declined due to drought. The
			 United Nations has been providing food aid to 1,500,000 Syrians since September
			 2012, with the number of people requiring such aid expected to reach 2,500,000
			 people in the months following February 2013.
			(8)Millions of
			 Syrians have fled their homes due to escalating violence. According to the
			 United Nations, there are more than 1,000,000 Syrian refugees registered in
			 Lebanon, Turkey, Jordan, Egypt, and Iraq, and even more who are unregistered.
			 Also according to the Syrian Arab Red Crescent, more than 2,500,000 Syrians are
			 displaced within the country. More than three-quarters of refugees and
			 internally displaced persons are women and children, who are particularly
			 vulnerable to economic and physical insecurity.
			(9)In January 2013,
			 a donor pledging conference was held in Kuwait, pledging an additional
			 $1,500,000,000 in humanitarian assistance to the existing $1,000,000,000
			 already provided for Syria. The Governments of Kuwait, Saudi Arabia, and the
			 United Arab Emirates each pledged $300,000,000. Kuwait’s ambassador to the
			 European Union called it the largest humanitarian pledging conference in
			 the history of the United Nations. According to the United Nations,
			 only 13 percent of the $1,500,000,000 pledged in Kuwait has been received to
			 date.
			(10)Challenges exist
			 to ensure this assistance reaches those who need it. An agreement between the
			 United Nations and the Syrian regime to facilitate the delivery of humanitarian
			 assistance in the country has allowed aid workers greater access to victims of
			 the conflict. However, staff of the International Committee of the Red Cross
			 and the Syrian Arab Red Crescent cite security concerns as a major obstacle to
			 aid distribution. The Government of Syria is also refusing to grant visas for
			 aid workers from countries that have criticized the regime, including the
			 United States, Canada, the United Kingdom, and France.
			(11)Amnesty
			 International’s 2012 Annual Report on Syria, along with the findings of other
			 human rights groups, details a number of atrocities in Syria. In November 2012,
			 the United Nations Human Rights Council’s Independent International Commission
			 of Inquiry indicated that Syria’s military forces have employed
			 killings, torture, rape and other forms of sexual violence,
			 imprisonment, or other forms of severe deprivation of liberty and enforced
			 disappearances to maintain their hold on the country. Human Rights
			 Watch raises concerns that authorities in Syria could choose to kill detainees
			 rather than allow them to be released in the event of a political
			 transition.
			(12)As of March
			 2013, according to the Department of State, the United States Government has
			 provided nearly $385,000,000 in humanitarian assistance to support those
			 affected by the violence in Syria. On February 28, 2013, the United States
			 Government announced its plans to provide an additional $63,000,000 in
			 non-lethal assistance to the Syrian Opposition Coalition and the Supreme
			 Military Council.
			(13)On February 18,
			 2013, the Council of the European Union called on the Syrian regime to allow
			 the delivery of humanitarian assistance to reach all those in need and amended
			 their sanctions against the regime to allow greater non-lethal support and
			 technical assistance to the opposition for the protection of civilians.
			(14)The February 26,
			 2013, communique by the Friends of the Syrian People International Working
			 Group on Sanctions called on all states to take steps, in their own
			 capacity, by imposing, at a minimum, an asset freeze on senior Syrian regime
			 officials involved in the repression, as well as an asset freeze on, and
			 restrictions on transactions with banks tied with the Syrian regime such as the
			 Central Bank of Syria, the Commercial Bank of Syria and the Syrian
			 International Islamic Bank.
			(15)According to the
			 Unclassified Report to Congress on the Acquisition of Technology Relating to
			 Weapons of Mass Destruction and Advanced Conventional Munitions Covering 1
			 January to 31 December 2011, Syria has had a [chemical weapons] program
			 for many years and has a stockpile of CW agents, which can be delivered by
			 aerial bombs, ballistic missiles, and artillery rockets. In a hearing
			 before the Committee on Armed Services of the Senate in March 2012, Chairman of
			 the Joint Chiefs of Staff General Martin Dempsey testified that the magnitude
			 of Syria's chemical weapons arsenal was 100 times more than we
			 experienced in Libya. The Government of Syria's stockpiles are thought
			 to include mustard, sarin, and VX gases.
			(16)There are
			 concerns about the existence of numerous rebel militias and their role in Syria
			 during a post-transition period. On June 30, 2012, during an international
			 meeting on Syria in Geneva, Special Envoy Kofi Annan said, A transition
			 must be implemented in a climate of safety for all, stability and calm,
			 including completion of withdrawals and the disarming, demobilization and
			 reintegration of armed groups.
			(17)According to
			 reports, the Government of Iran provides resources and military training to
			 groups such as Jaysh al-Shi’ite. These groups also receive military training
			 from Hezbollah and Iran’s Islamic Revolutionary Guard Corps (IRGC).
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to strongly
			 condemn the ongoing violence and widespread human rights violations perpetrated
			 against the Syrian people by the regime of President Bashar al-Assad;
			(2)to support
			 civilians and innocent victims of the conflict in Syria, particularly women and
			 children who are displaced and vulnerable to physical and psychological
			 exploitation;
			(3)to assist the
			 people of Syria in meeting basic needs, including access to food, health care,
			 shelter, and clean drinking water;
			(4)to affirm the
			 neutrality of medical professionals providing humanitarian assistance and
			 health care on a non-political basis and to condemn attacks against such
			 personnel or interference in the provision of medical care;
			(5)to support
			 efforts of democratically oriented political opposition groups in Syria to
			 agree upon a political transition plan that is inclusive and protects the
			 rights of all minority ethnic groups in the country;
			(6)to work with the
			 international community, including multilateral organizations and host
			 countries, to support Syrian refugees in Lebanon, Turkey, Jordan, Egypt, Iraq,
			 and other host countries;
			(7)to welcome the
			 pledges of humanitarian assistance made by the Governments of Australia,
			 Botswana, Brazil, Canada, China, India, Japan, Republic of Korea, Kuwait,
			 Morocco, New Zealand, Qatar, Saudi Arabia, Turkey, the United Arab Emirates,
			 and members of the European Union, and to encourage prompt delivery of those
			 pledges which will contribute to meeting the needs of the victims of this
			 conflict, and to encourage all donors to coordinate with the United
			 Nations;
			(8)to support
			 efforts to identify, recover, and dispose of chemical weapons and other
			 conventional and unconventional weapons stockpiled in Syria;
			(9)that the National
			 Coalition for Syrian Revolutionary and Opposition Forces (SOC) is the sole and
			 legitimate representative of the Syrian people;
			(10)to support the
			 National Coalition for Syrian Revolutionary and Opposition Forces (SOC) efforts
			 to establish a transitional government;
			(11)to support
			 transparent and impartial judicial processes, in which Syrians have a leading
			 voice, for all those who have committed gross violations of human rights and
			 international law, while noting that the majority of these violations have been
			 committed by the Assad regime;
			(12)to help ensure
			 that, once a stable transitional government is established in Syria, it is
			 committed to multiparty democracy, open and transparent governance, respect for
			 human rights and religious freedom, protection of refugees and asylees,
			 promoting peace and stability with its neighbors, enhancing the rule of law,
			 and rehabilitating and reintegrating former combatants; and
			(13)to affirm that
			 the end of the Assad regime is in the national security interests of the United
			 States, as it would weaken the position of Iran and Hezbollah in the region and
			 allow for the return of displaced persons currently seeking refuge in host
			 countries.
			4.Assistance to
			 the syrian people
			(a)AuthorityThe
			 President is authorized, notwithstanding any other provision of law, to
			 furnish, on such terms and conditions as the President may determine,
			 assistance in order to—
				(1)provide enhanced
			 support for humanitarian activities taking place in and outside Syria,
			 including the provision of food, shelter, water, health care, and medical
			 supplies;
				(2)support efforts
			 for a peaceful resolution of the conflict in Syria as well as the establishment
			 of an inclusive representative form of government in Syria;
				(3)continue to
			 encourage the participation of all groups, including women, business leaders,
			 civil society organizations, traditional and religious leaders, and minority
			 groups in efforts for a peaceful resolution of the conflict and political
			 transition in Syria;
				(4)encourage the
			 Arab League and other international bodies to insist that transitional and
			 future governments are committed to multiparty democracy, open and transparent
			 governance, respect for human rights and religious freedom, ending the violence
			 throughout the country, promoting peace and stability with Syria's neighbors,
			 enhancing the rule of law and combating corruption, and rehabilitating and
			 reintegrating former combatants;
				(5)contribute seed
			 funding to establish a Syria Reconstruction Fund, which would leverage
			 contributions from other international donors and be used for the physical
			 reconstruction and re-establishment of basic services in Syria after the
			 cessation of the conflict and the fall of the Assad regime;
				(6)contribute future
			 capacity building for legitimate governing institutions after a political
			 transition takes place in Syria;
				(7)support
			 post-transition efforts, including programs for demobilizing and reintegrating
			 former combatants; and
				(8)expand the public
			 awareness-raising campaign of the United States Government about United States
			 humanitarian assistance efforts through both English-language and regional
			 traditional media sources, as well as social or new media sources.
				(b)Funding
				(1)Fiscal years
			 2014 and 2015Of the amounts made available to carry out the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for fiscal years 2014
			 and 2015, such sums as may be necessary should be allocated for bilateral
			 assistance programs in Syria.
				(2)Future
			 fundingIt is the sense of Congress that the Department of State
			 should submit a budget request for fiscal year 2015 that contains an
			 appropriate increase in bilateral and multilateral assistance for Syria based
			 on progress toward accomplishing the policy objectives described in section
			 3.
				(3)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under paragraphs
			 (1) and (2)—
					(A)are authorized to
			 remain available until expended; and
					(B)are in addition
			 to funds otherwise available for such purposes.
					(c)Coordination
			 with other donor nationsThe United States should work with other
			 donor nations, on a bilateral and multilateral basis, to increase international
			 contributions to the people of Syria and accomplish the policy objectives
			 described in section 3.
			(d)Branding
			 requirement
				(1)In
			 generalAll assistance made available under this section shall be
			 identified as being From the American People if the relevant
			 Assistant Secretary of State, in consultation with the implementing partner,
			 determines that such identification would not—
					(A)jeopardize the
			 safety or impartiality of implementing partners that deliver the
			 assistance;
					(B)jeopardize the
			 health and safety of the intended beneficiaries;
					(C)compromise the
			 intrinsic independence or neutrality of a program or materials where
			 implementing partner independence or neutrality is inherently important to the
			 success of the effort;
					(D)undermine United
			 States efforts to empower the democratically inclined political opposition;
			 or
					(E)otherwise render
			 the provision of assistance impracticable.
					(2)Rule of
			 constructionNothing in this subsection shall be construed as
			 prohibiting the identification of assistance with a contractor or grantee’s own
			 organizational brand or logo, subject to any standards or regulations that the
			 President may establish.
				(e)Notification
			 requirement
				(1)In
			 generalIn cases where the authority in this section is relied
			 upon to overcome applicable restrictions on the provision of assistance to
			 Syria, obligation of such funds shall be subject to the regular 15-day
			 notification procedures.
				(2)WaiverNotification
			 under paragraph (1) may be waived if failure to do so would pose a substantial
			 risk to human health or welfare, in which case notification shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable. The waiver shall
			 be accompanied by an explanation of the emergency circumstances necessitating
			 the waiver.
				5.Increasing
			 assistance to the national coalition for syrian revolutionary and opposition
			 forces
			(a)AuthorityThe
			 President is authorized, notwithstanding any other provision of law, to furnish
			 assistance, and make contributions, in order to—
				(1)increase the
			 provision of training to and build the capacity of the Syrian Opposition
			 Coalition and the Assistance Coordination Unit to enhance their ability to
			 provide basic services to the people of Syria and establish the beginnings of a
			 functioning government;
				(2)provide training
			 in international humanitarian law and the law of armed conflict to members of
			 the Syrian Opposition Coalition and Free Syrian Army;
				(3)provide
			 non-lethal equipment and training, including training and equipment related to
			 chemical weapons and equipment such as body armor, night vision equipment, and
			 communications equipment, to vetted members of the Free Syrian Army, to improve
			 their ability to conduct operations and provide security for convoys of
			 humanitarian assistance inside Syria;
				(4)provide special
			 operations training to vetted members of the Free Syrian Army; and
				(5)allocate
			 additional Department of State personnel to conduct thorough vetting of
			 opposition individuals receiving aid.
				(b)Funding for
			 fiscal years 2014 and 2015Of the amounts made available to carry
			 out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for fiscal
			 years 2014 and 2015, such sums as may be necessary should be allocated to build
			 the capacity of the Coalition for Syrian Revolutionary and Opposition
			 Forces.
			(c)Notification
			 requirement
				(1)In
			 generalIn cases where the authority in this section is relied
			 upon to overcome applicable restrictions on the provision of assistance to
			 Syria, obligation of such funds shall be subject to the regular 15-day
			 notification procedures.
				(2)WaiverNotification
			 under paragraph (1) may be waived if failure to do so would pose a substantial
			 risk to human health or welfare, in which case notification shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable. The waiver shall
			 be accompanied by an explanation of the emergency circumstances necessitating
			 the waiver.
				6.Imposition and
			 conditional termination of sanctions
			(a)DefinitionsIn this section:
				(1)Account;
			 correspondent account; payable-through accountThe terms
			 account, correspondent account, and
			 payable-through account have the meanings given those terms in
			 section 5318A of title 31, United States Code.
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on Finance, the Committee on
			 Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of
			 the Senate; and
					(B)the Committee on
			 Ways and Means, the Committee on Financial Services, and the Committee on
			 Foreign Affairs of the House of Representatives.
					(3)Foreign
			 financial institutionThe
			 term foreign financial institution has the meaning of that term as
			 determined by the Secretary of the Treasury pursuant to section 104(i) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(i)).
				(b)Imposition of
			 sanctions with respect to the central bank of Syria and other Syrian financial
			 institutions
				(1)In
			 generalThe President should prohibit the opening, and prohibit
			 or impose strict conditions on the maintaining, in the United States of a
			 correspondent account or a payable-through account by a foreign financial
			 institution that the President determines has knowingly conducted any
			 significant arms sale to the Government of Bashar al Assad through the Central
			 Bank of Syria or another Syrian financial institution designated by the
			 Secretary of the Treasury for the imposition of sanctions pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any
			 Syrian individual or entity added after April 28, 2011, and before the date of
			 the enactment of this Act to the Specially Designated Nationals List maintained
			 by the Office of Foreign Assets Control of the Department of the
			 Treasury.
				(2)Exception for
			 humanitarian transactionsThe President may not impose sanctions
			 under paragraph (1) on a foreign financial institution for engaging in a
			 transaction with the Central Bank of Syria for the sale of food, medicine,
			 medical devices, donations intended to relieve human suffering, or non-lethal
			 aid to the people of Syria.
				(3)ApplicabilityParagraph
			 (1) applies with respect to financial transactions commenced on or after the
			 date of the enactment of this Act.
				(4)Waiver
					(A)In
			 generalThe President may waive the application of paragraph (1)
			 with respect to a foreign financial institution for a period of not more than
			 180 days, and may renew that waiver for additional periods of not more than 180
			 days, if the President determines and reports to the appropriate congressional
			 committees that the waiver is necessary to the national security interest of
			 the United States.
					(B)FormA
			 report submitted pursuant to subparagraph (A) shall be submitted in
			 unclassified form, but may contain a classified annex.
					(c)Termination of
			 sanctions
				(1)In
			 generalThe requirements under subsection (b) to impose sanctions
			 shall no longer have force or effect with respect to Syria if the President
			 determines and certifies to the appropriate congressional committees that the
			 termination of such sanctions is in the national security interest of the
			 United States.
				(2)Notification
			 requirementUpon making the certification described in paragraph
			 (1), the President shall submit to the appropriate congressional committees a
			 report assessing—
					(A)the extent to
			 which Bashar al-Assad or members of his regime control Syrian territory;
					(B)the existence and
			 capability of a democratic transitional government to control Syrian territory
			 and provide basic services to the Syrian people;
					(C)whether the
			 transitional government supports acts of terrorism or has committed human
			 rights violations; and
					(D)whether the
			 transitional government is cooperating with the United States Government in
			 locating, securing, and removing conventional and unconventional
			 weapons.
					7.Increasing
			 contributions and other humanitarian and development assistance through
			 international organizations
			(a)In
			 generalThe President should
			 instruct the United States permanent representative or executive director, as
			 the case may be, to the United Nations voluntary agencies, including the World
			 Food Program, the United Nations Development Program, United Nations Children’s
			 Fund, and the United Nations High Commissioner for Refugees, and other
			 appropriate international organizations such as the International Committee of
			 the Red Cross to use the voice and vote of the United States to support
			 additional humanitarian and development assistance for the people of Syria in
			 order to accomplish the policy objectives described in section 3. The President
			 is authorized, notwithstanding any other provision of law, to permit the United
			 States to vote and take action in favor of the provision of assistance for
			 Syria at any international financial institution in order to support the
			 transition to peace, democracy, and sustainable development in Syria.
			(b)Notification
			 requirement
				(1)In
			 generalIn cases where the authority in this section is relied
			 upon to overcome applicable restrictions on the provision of assistance to
			 Syria, obligation of such funds shall be subject to the regular 15-day
			 notification procedures.
				(2)WaiverNotification
			 under paragraph (1) may be waived if failure to do so would pose a substantial
			 risk to human health or welfare, in which case notification shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable. The waiver shall
			 be accompanied by an explanation of the emergency circumstances necessitating
			 the waiver.
				8.Increasing
			 bilateral assistance to countries that host syrian refugees
			(a)AuthorityThe
			 President should increase bilateral funding to countries, including Iraq,
			 Jordan, Turkey, Egypt, and Lebanon, which have experienced an influx of
			 refugees from Syria.
			(b)Funding for
			 fiscal years 2014 and 2015Of the amounts made available to carry
			 out the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) for fiscal
			 years 2014 and 2015, such sums as may be necessary should be allocated for
			 bilateral refugee assistance programs in the countries surrounding
			 Syria.
			9.Coordination of
			 international assistance for Syria
			(a)EstablishmentNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of State should work with the appropriate United Nations agencies, the
			 International Committee of the Red Cross, regional organizations,
			 nongovernmental organizations, and the broader international community to
			 convene an international donors group to maximize resources and efficiently
			 provide humanitarian assistance to the people of Syria.
			(b)PurposeThe
			 Secretary of State should take steps to ensure donor groups coordinate
			 resources for the following activities in Syria and the region:
				(1)Providing
			 humanitarian relief to civilians impacted by the violence in Syria and Syrian
			 refugees in host countries.
				(2)Supporting
			 inclusive post-transitional governance and the establishment of the rule of
			 law.
				(3)Supporting
			 disarmament, demobilization, and reintegration of combatants and members of
			 militias.
				(c)Annual
			 reportThe Department of State shall submit a report on the
			 specific programs, projects, and activities funded by the donors group and
			 implemented by humanitarian organizations during the preceding year, including
			 an evaluation of the results of such programs, projects, and activities.
			10.Securing
			 weapons in syria
			(a)Transition
			 planThe United States should work with regional partners to
			 develop a plan, to be implemented in the event of a political transition,
			 to—
				(1)identify and
			 secure conventional and unconventional weapons stockpiles in Syria;
				(2)recover and
			 dispose of all unconventional weapons stockpiled in Syria, with particular
			 attention to chemical weapons; and
				(3)prevent the
			 illicit sale or transfer of conventional and unconventional weapons out of
			 Syria in order to preclude regional weapons proliferation.
				(b)Sense of
			 congressIt is the sense of Congress that the Department of State
			 should submit a budget request for fiscal year 2014 that contains an increase
			 in bilateral nonproliferation, demining, and anti-terrorism assistance for
			 Syria toward accomplishing the policy objectives described in this
			 section.
			(c)AuthorityThe
			 President is authorized, notwithstanding any other provision of law, to
			 furnish, assistance in order to conduct activities in support of the purposes
			 of this section.
			(d)Notification
			 requirement
				(1)In
			 generalIn cases where the authority in this section is relied
			 upon to overcome applicable restrictions on the provision of assistance to
			 Syria, obligation of such funds shall be subject to the regular 15-day
			 notification procedures.
				(2)WaiverNotification
			 under paragraph (1) may be waived if failure to do so would pose a substantial
			 risk to human health or welfare, in which case notification shall be provided
			 as early as practicable, but in no event later than 3 days after taking the
			 action to which such notification requirement was applicable. The waiver shall
			 be accompanied by an explanation of the emergency circumstances necessitating
			 the waiver.
				11.Report on
			 humanitarian and stabilization efforts in syriaNot later than 60 days after the date of the
			 enactment of this Act, and annually thereafter, the President shall submit to
			 Congress a detailed report on the implementation of this Act, including a
			 description of—
			(1)progress made as
			 a result of humanitarian and stabilization efforts, including refugee
			 assistance to those affected by the violence in Syria;
			(2)progress made
			 toward establishing an inclusive, democratic government that protects the
			 rights of all Syrians; and
			(3)key challenges,
			 gaps, and obstacles to further enhancing stability and peace in Syria,
			 including between Syria and its neighbors.
			
